DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received July 20, 2022 has bene entered and carefully considered.  Claims 1-25 are presented and pending in the application.

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
The examiner notes that the applicant newly presented amended claims & the amended recitations have been exclusively used for the basis of the arguments (i.e., pages 10-12 of the received amendment); as a result, the examiner modified, in response to the amendment received July 20, 2022, the following art rejection to fully address the applicant’s arguments based on the amended recitations of the received amendment.  The examiner advises the applicant to carefully consider the combined teachings of the Grimsrud reference and Goss references for the following 103 rejection.

Well-Kwon Prior Art & Official Notice
The examiner notes, after careful consideration and search of the claimed invention, the technique of performing a garbage collection operation/function in a memory system are well-known and widely practiced in the industry.  The applicant should carefully consider the well-known prior art teachings discussed below (i.e., many of reading and writing of the features/operations of the claimed invention were well-known and well-practiced in the art of memory accessing system).  
More specifically, three of the examiner cited prior art references:
US 2020/0210330 	MUCHHERLA et al.
US 2020/0394133	Carpenter; & 
US 2020/0133843	Muchheria et al.

The above references, are directed to the same applicants/assignees & the same filed of endeavor, teach & support well-known garbage collection techniques that are well-known and commonly practiced in the industry.
The following tree of the examiner cited prior art references:
US 10,180,797 B2 	Grimsrud
US 2010/0287217 	Borchers et al. &
US 2018/0260136	Huo et al.
The above references, directed to the same filed of endeavor, teach & support well-known garbage collection techniques that are well-known and commonly practiced in the industry.
The following two of the examiner cited prior art references:
US 2010/0122148	Flynn et al. &
US 10,175,892	Kim et al.

The above references teach & support well-known garbage collection techniques with error correction handling technique that are well-known and commonly practiced in the industry.
The above seven references are relied upon by the examiner as the support for the well-known teachings of prior art that are commonly practiced in the art/industry of garbage collecting system (i.e., many of the functionally equivalent recitations of the dependent claims are taught by the above discussed references) directed to the same field of endeavor as the present claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US 2021/0179188 A1) in view of well-known & commonly practiced teachings of the same field of endeavor (i.e., garbage collecting systems).
Before discussing the detailed teachings of the Goss reference, the examiner notes, that one of ordinary skill in the art does not live in a vacuum, that well-known/commonly known practices discussed above under the Well-Kwon Prior Art & Official Notice teaches the commonly knowledge in the art.
The examiner relies on the entire teachings of the Goss & Grimsrud references; the applicant should carefully consider the entire teachings of the Goss & Grimsrud references to better understand the examiner’s position of the following rejection.
The Goss & Grimsrud references teach the limitations of the recited claimed invention (e.g., the contents/descriptions marked by [bracket] represents the teachings of the Goss & Grimsrud references), as follows:
As in claims 1 & 9-12, the Goss reference teaches ---
1. An apparatus, comprising: [figure 3]
 a first block of memory cells; a second block of memory cells; and [par. [0050], “plural number of N of flash memory dies 174]
a controller coupled with the first block of memory cells and the second block of memory cells, wherein the controller is operable to cause the apparatus to: [figures 3-4, controller circuit 132 connected to 170] perform, according to a first rate, a media management operation on the first block of memory cells and the second block of memory cells [par. [0023], “perform background reads and writes to support the GC operations to free up space for new data, as well as background reads and writes to maintain an accurate map structure”]; 
determine a quantity of available memory cells in the first block of memory cells based at least in part on a size of the first block and a quantity of write operations performed on the first block; [Grimsrud reference; figures 1-4, column 5, lines 55- column 6, line 43 teaches “The spare space adjustment module 128 determines (at block 405) a number of blocks that are needed to implement the spare space adjustment, such as to increase or decrease the amount of spare space as a percentage of the total space in the storage array 106).  An adjustment to increase the spare space would result in decreasing the free space available to the user and adjustment to decrease the spare space would result in increasing the frees space available to the user.]
adjust the first rate to a second rate based at least in part on the quantity of available memory cells in the first block; and [par. [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out” & also the Grimsrud reference teaches in figures 1-4 & column 6, line 34-40, “the adjustment is to increase the spare space in order to reduce the number of storage writes for garbage collection, which occurs when the current host write rate is too high …]; and 
perform the media management operation on the first block of memory cells and the second block of memory cells at the second rate based at least in part on adjusting the first rate to the second rate [par. [0032], “Multiple rates may be used, such as two rates (a faster GC rate and a slower GC rate)];

9. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: determine a quantity of erase operations performed on at least the first block of memory cells [this is commonly known read/writing techniques in the art of the well-known prior art teachings, see also the well-known teachings of the prior art], 
wherein adjusting the first rate of performing the media management operation to the second rate is based at least in part on the quantity of erase operations performed on the first block [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention];

10. The apparatus of claim 1, wherein the first rate of performing the media management operation is greater than the second rate of performing the media management operation [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art];

11. The apparatus of claim 1, wherein the first block of memory cells comprises a plurality of single level cells (SLCs) and the second block of memory cells comprises a plurality of multi-level cells (MLCs). [par. [0051]-[0052], “cells may be arrayed in a two-dimensional (2D) or three-dimensional (3D stacked) arrangement” & “cse of SLCs…MLCs, TLCs, QLCs…] &

12. The apparatus of claim 11, wherein the controller is operable to cause the apparatus to: receive a read command for a first SLCs of the plurality of SLCs; initiate reading the first SLC based at least in part on receiving the read command; initiate writing data from the first SLC to a first TLC based at least in part on reading the first SLC; and initiate erasing the first SLC based at least in part on writing the data from the first SLC to the first TLC [par. [0051]-[0052], “cells may be arrayed in a two-dimensional (2D) or three-dimensional (3D stacked) arrangement” & “cse of SLCs…MLCs, TLCs, QLCs…]. 

As can be seen from the above detailed teachings of claims 1 & 9-12, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As in claims 2-4 & 7-8, the Goss reference & well-known prior teaches ---
2. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: determine that the quantity of write  operations performed on the first block of memory cells exceeds a threshold value, wherein the first rate is adjusted to the second rate after the quantity of write operations exceeds the threshold value [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art & the above discussed teachings of Grimsrud reference].;

3. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: receive a first plurality of programming commands for writing data to the first block of memory cells for a first duration; and determine that at least the first block of memory cells is in an idle state based at least in part on an absence of commands for the first block of memory cells over a second duration, wherein adjusting the first rate of performing the media management operation to the second rate occurs based at least in part on at least the first block of memory cells operating in the idle state for a threshold duration [par. [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art & the above discussed teachings of Grimsrud reference].;

4. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: receive a second plurality of write commands after adjusting the first rate of performing the media management operation to the second rate; determine that a quantity of the second plurality of write commands exceeds a second threshold value; and adjust the second rate of performing the media management operation to a third rate based at least in part on the second plurality of write commands exceeding the second threshold value [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art] 

7. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: identify the size of the first block of memory cells; and determine the quantity of write operations performed on at least the first block of memory cells  [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art: and the above discussed teachings of Grimsrud reference] &

8. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: identify a size of the second block of memory cells; determine a quantity of write operations performed on at least the second block of memory cells; and determine a quantity of available memory cells in the second block of memory cells based at least in part on identifying the size of the second block and determining the quantity of write operations performed on the second block [this is commonly known read/writing techniques in the art of the well-known prior art teachings, see also the well-known teachings of the prior art], 
wherein adjusting the first rate of performing the media management operation to the second rate is based at least in part on the quantity of available memory cells in the second block [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art].

As can be seen from the above detailed teachings of claims 2-4 & 7-8, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As in claims 5-6, the Goss reference teaches ---
5. The apparatus of claim 1, wherein the controller is operable to cause the apparatus to: receive a first read command for at least one memory cell of the first block of memory cells or the second block of memory cells when performing the media management operation at the first rate [par. [0023], “performs background reads…to support GC operations to free up space for new data, as well as background reads…to maintain an accurate map structure; par. [0027], “the number of background reads can be increased or decreased to maintain the desired observed client read performance”; & par [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”]; 
determine one or more errors associated with the first data based at least in part on receiving the first read command [par [0032] & [0049], ”while going faster can compensate for high read error rates, etc.” & “part of error detection and correction strategy to protect the data stored by the SSD”, see also the well-known teachings of the prior art]; and 
receive a second read command for the first data stored at the first block of memory cells based at least in part on determining the one or more errors associated with the first data [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art]. 

6. The apparatus of claim 5, wherein the controller is operable to cause the apparatus to: adjust the first rate of performing the media management operation to the second rate is based at least in part on receiving the second read command for the first data [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art]

As can be seen from the above detailed teachings of claims 5-6, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As in claims 13 & 19-20, the Goss reference teaches ---
13. An apparatus, comprising [figure 3]: 
a memory component comprising a first block of memory cells and a second block of memory cells [par. [0050]]; 
a media management component coupled with the memory component and configured to perform a media management operation on the first block of memory cells and the second block of memory cells [par. [0023], “perform background reads and writes to support the GC operations to free up space for new data, as well as background reads and writes to maintain an accurate map structure”] 
at a variable rate [par. [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”]; and 
a memory health component coupled with the media management component and configured to 
determine a quantity of available memory cells in the first block of memory cells based at least in part on a size of the first block and a quantity of write operations performed on the first block; [Grimsrud reference; figures 1-4, column 5, lines 55- column 6, line 43 teaches “The spare space adjustment module 128 determines (at block 405) a number of blocks that are needed to implement the spare space adjustment, such as to increase or decrease the amount of spare space as a percentage of the total space in the storage array 106).  An adjustment to increase the spare space would result in decreasing the free space available to the user and adjustment to decrease the spare space would result in increasing the frees space available to the user.]
 
adjust the variable rate of the media management operation from a first rate to a second rate based at least in part on the quantity of available memory cells in the first block; and [par. [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”; [par. [0032], “Multiple rates may be used, such as two rates (a faster GC rate and a slower GC rate)]. & also, the Grimsrud reference teaches in figures 1-4 & column 6, line 34-40, “the adjustment is to increase the spare space in order to reduce the number of storage writes for garbage collection, which occurs when the current host write rate is too high …];  

19. The apparatus of claim 13, wherein the second rate of performing the media management operation is lesser than the first rate of performing the media management operation [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention, see also the well-known teachings of the prior art].  

20. The apparatus of claim 13, wherein the first block of memory cells comprises a plurality of single level cells (SLCs) and the second block of memory cells comprises a plurality of tri-level cells (TLCs) or a plurality of quad-level cells (QLCs) [par. [0051]-[0052], “cells may be arrayed in a two-dimensional (2D) or three-dimensional (3D stacked) arrangement” & “cse of SLCs…MLCs, TLCs, QLCs…].  

As can be seen from the above detailed teachings of claims 13 & 19-20, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As in claims 14-16, the Goss reference teaches ---
14. The apparatus of claim 13, further comprising: a counter coupled with the memory component and the memory health component and configured to track a duration since the memory component received the access command [figures 8-9, (222, 224, 226 & 230) METERING MODULES & SCHEDULER performs WORKLOAD CHARACTERIZATION routine, see par [0064]-[0076]], 
wherein the memory health component is configured to adjust the variable rate of the media management operation from the first rate to the second rate based on the duration since the memory component received an access command satisfying a threshold duration [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention].  

15. The apparatus of claim 13, wherein the memory health component comprises a counter configured to track a quantity of access operations performed on the first block of memory cells or the second block of memory cells command [figures 8-9, (222, 224, 226 & 230) METERING MODULES & SCHEDULER performs WORKLOAD CHARACTERIZATION routine, see par [0064]-[0076]], 
wherein the memory health component is configured to adjust the variable rate of the media management operation from the first rate to the second rate based at least in part on the quantity satisfying a threshold value [figures 8-9, (222, 224, 226 & 230) METERING MODULES & SCHEDULER performs WORKLOAD CHARACTERIZATION routine, see par [0064]-[0076]]. 
	 
16. The apparatus of claim 15, wherein the memory health component comprises a cache size component configured to determine a quantity of memory cells in the first block that are available based on the quantity of access operations performed on the first block of memory cells and a quantity of memory cells in the second block that are available based on the quantity of access operations performed on the second block of memory cells [figure 9, (250-264), par [0073]-[0074], “these circuits respectively implement the appropriate read, write and read/write ratios for the detected workload, as well as schedule the allocation of necessary hardware elements, such as buffers, to support the various commands”].

As can be seen from the above detailed teachings of claims 14-16, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As in claims 17-18, the Goss reference teaches---
17. The apparatus of claim 13, wherein the memory health component comprises an error determination component configured to determine a quantity of errors associated with data of the first block of memory cells or data of the second block of memory cells, wherein the memory health component is configured to adjust the variable rate of the media management operation from the first rate to the second rate based at least in part on an occurrence of the quantity of errors satisfying a threshold value [par. [0038]-[0039] with figures 1A-1B & par. [0065]-[end] with figures 8-12 teaches so many possibilities of assessing workload conditions and adjusting rates of GC operations based on such workload conditions that teaches operations of “controller” operations and functions; in addition, the operations of figure 1B & figure 11 with accompanying description teaches the claimed invention].  

18. The apparatus of claim 13, wherein the memory health component comprises a read retry component configured to: initiate a first read operation for at least one memory cell of the first block of memory cells or the second block of memory cells when the media management component is performing the media management operation at the first rate [par. [0023], “performs background reads…to support GC operations to free up space for new data, as well as background reads…to maintain an accurate map structure; par. [0027], “the number of background reads can be increased or decreased to maintain the desired observed client read performance”; & par [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”]; 
determine one or more errors associated with the first data based at least in part on initiating the first read operation [par [0032] & [0049], ”while going faster can compensate for high read error rates, etc.” & “part of error detection and correction strategy to protect the data stored by the SSD”, see also the well-known teachings of the prior art]; and initiate a second read operation for the first data stored at the first block of memory cells based at least in part on determining the one or more errors associated with the first data.  

As can be seen from the above detailed teachings of claims 17-18, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As in claims 21 & 24-25, the Goss reference teaches---

21. An apparatus, comprising: [figure 3]
 a first block of memory cells; a second block of memory cells [par. [0050], “plural number of N of flash memory dies 174]; and 
a controller coupled with the first block of memory cells and the second block of memory cells, wherein the controller is operable to [figures 3-4, controller circuit 132 connected to 170]:
initiate performing a plurality of access operations on memory cells of the first block of memory cells [par. [0023], “controller not only operates to service pending client read and write command, but also performs background reads and writes to support the GC operations”]; 
determine a quantity of available memory cells in the first block of memory cells based at least in part on a size of the first block and a quantity of access  operations performed on the first block based at least in part on determining the quantity of access operations; [Grimsrud reference; figures 1-4, column 5, lines 55- column 6, line 43 teaches “The spare space adjustment module 128 determines (at block 405) a number of blocks that are needed to implement the spare space adjustment, such as to increase or decrease the amount of spare space as a percentage of the total space in the storage array 106).  An adjustment to increase the spare space would result in decreasing the free space available to the user and adjustment to decrease the spare space would result in increasing the frees space available to the user.]
adjust a rate of a media management operation performed on data stored at the memory cells of the first block of memory cells from a first rate to a second rate based at least in part on the quantity of available memory cells in the first block; and [par. [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out” & also the Grimsrud reference teaches in figures 1-4 & column 6, line 34-40, “the adjustment is to increase the spare space in order to reduce the number of storage writes for garbage collection, which occurs when the current host write rate is too high …];  
initiate reading, as part of the media management operation, the data stored at the memory cells of the first block of memory cells at the second rate based at least in part on adjusting the rate; and initiate writing, as part of the media management operation, the data read from the first block of memory cells to the second block of memory cells at the second rate.  [par. [0023], “performs background reads…to support GC operations to free up space for new data, as well as background reads…to maintain an accurate map structure; par. [0027], “the number of background reads can be increased or decreased to maintain the desired observed client read performance”; & par [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”]

24. The apparatus of claim 21, wherein the controller is operable to cause the apparatus to: initiate erasing, as part of the media management operation, the data read from the first block of memory cells at the second rate based at least in part on writing the data to the second block of memory cells [this is commonly known read/writing techniques in the art of the well-known prior art teachings, see also the well-known teachings of the prior art].  

25. The apparatus of claim 21, wherein the first block of memory cells comprises a plurality of single level cells (SLCs) and the second block of memory cells 3 comprises a plurality of multi-level cells (MLCs) [par. [0051]-[0052], “cells may be arrayed in a two-dimensional (2D) or three-dimensional (3D stacked) arrangement” & “cse of SLCs…MLCs, TLCs, QLCs…].  

As can be seen from the above detailed teachings of claims 21 & 24-25, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

As for claims 22-23, the Goss reference teaches---

22. The apparatus of claim 21, wherein the controller is operable to cause the apparatus to: initiate reading, as part of the media management operation, the data stored at the memory cells of the first block of memory cells at the first rate based at least in part on initiating performing the plurality of access operations; and initiate writing, as part of the media management operation, the data read from the first block of memory cells to the second block of memory cells at the first rate before adjusting the rate of the media management operation from the first rate to the second rate [par. [0023], “performs background reads…to support GC operations to free up space for new data, as well as background reads…to maintain an accurate map structure; par. [0027], “the number of background reads can be increased or decreased to maintain the desired observed client read performance”; & par [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”].  

23. The apparatus of claim 21, wherein the controller is operable to cause the apparatus to: determine that an access operation has not been performed on any memory cells of the first block for a threshold duration, wherein adjusting the rate of the media management operation from the first rate to the second rate occurs based at least in part on the threshold duration being satisfied [par. [0023], “performs background reads…to support GC operations to free up space for new data, as well as background reads…to maintain an accurate map structure; par. [0027], “the number of background reads can be increased or decreased to maintain the desired observed client read performance”; & par [0029], “adjusting background writes (e.g., GC writes, map data writes, etc.) …to monitor host workload and develop a function that speeds up or slows down the rate at which the background writes are carried out”].

As can be seen from the above detailed teachings of claims 22-23, the Goss reference does not expressly use or identically disclose the limitations regarding determining/utilizing available memory cell quantities for GC rate adjustments (I.e., the Goss reference does teach or motivate to use R/W presented demands for the GC rate adjustments, see- par. 32-34); however, such not expressly disclosed limitations of determining/utilizing available memory cell quantities before the GC/write operations are well-known & commonly practiced in the art of GC operations.  As can be seen from the official notice-Grimsrud reference (i.e., see the above detailed teachings of the Grimsrud reference). Since the Goss & Grimsrud references are closely related/directed to the same field of endeavor, it would have been obvious to one having ordinary skill in the art, one who does not live in a vacuum having the knowledge & common practices of the well-known prior art teachings, to come up with the recited claimed invention by utilizing the above discussed available memory cell determination teachings/practices in the Goss reference to come up with the recited claimed invention for the well-known benefit efficiently handling GC & memory related operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181